DETAILED ACTION
This action is in response to the amendment 04/21/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christian Michel (Reg. #46,300) on 04/26/2022.
	Please amend the claims as follows:
	Claim 3, line 1: Replace --according to claim 2-- with –according to claim 1--.
	Claim 4, line 10: Replace –firstrelay-- by --first relay--.
	Cancel claim 6.
	Claim 7, line 1: Replace --according to claim 6-- with --according to claim 5--.

Allowable Subject Matter
Claims 1, 3 – 5 and 7 – 8 is/are allowed.
The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claim 1 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the controller is configured to control the internal electric leak detector such that, in a case where the external power feed relay is controlled such that the external power feed relay is turned on, detection of the electric leak of the internal electric leak detector is invalidated, and in a case where the external power feed relay is turned off, detection of the electric leak of the internal electric leak detector is validated.”. 

The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “the control method further comprising controlling the internal electric leak detector such that, in a case where the external power feed relay is controlled such that the external power feed relay is turned on, detection of an electric leak of the internal electric leak detector is invalidated, and in a case where the external power feed relay is turned off, detection of an electric leak of the internal electric leak detector is validated”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best available prior art(s):
US Pub. No. 2015/0241500 discloses detecting leakage on power supply of a vehicle.
US Pub. No. 2014/0368211 discloses a ground leakage detector for detecting a ground leakage in an electric vehicle including a battery, and a charging connector.
US Patent No. 8,875,487 discloses a leak detecting unit detecting leak from power supply unit in a vehicle.
US Pub. No. 2007/0247770 discloses a leakage detecting device in a power supply of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/           Primary Examiner, Art Unit 2838